United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, OFFICE OF HEARINGS
& APPEALS, Middlesboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1751
Issued: August 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 29, 2009 appellant, through counsel, filed a timely appeal of an April 30, 2009
merit decision of the Office of Workers’ Compensation Programs denying her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment of her left arm due to her
accepted employment injury.
On appeal, counsel contends that the Office’s decision is contrary to fact and law.
FACTUAL HISTORY
On July 20, 2005 appellant, then a 47-year-old paralegal specialist, filed an occupational
disease claim alleging that on April 7, 2005 she became aware of her left carpal tunnel

syndrome.1 The Office assigned the case File No. xxxxxx791. On April 17, 2005 appellant
realized that her condition was caused by repetitive use of her hands while working at the
employing establishment. On August 19, 2005 the Office accepted her clam for left carpal
tunnel syndrome and she underwent surgical release on September 14, 2005. On May 3, 2007
appellant filed a claim (Form CA-7) for a schedule award.2
By letter dated May 18, 2007, the Office requested that appellant submit a medical report
from an attending physician which provided a permanent impairment rating based on the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (5th ed. 2001). Appellant was afforded 30 days to submit the
requested evidence. She did not respond.
By decision dated July 2, 2007, the Office denied appellant’s claim for a schedule award.
It found that the medical evidence was insufficient to establish that she sustained any permanent
impairment of her left arm.
On March 31, 2008 appellant requested reconsideration. A March 31, 2006 report from
Gwen Jones, an occupational therapist, stated that she sustained a 30 percent impairment of the
left upper extremity and an 18 percent impairment of the whole person based on the results of a
functional capacity evaluation (FCE).
On April 11, 2008 Dr. G.M. Pujadas, an Office medical adviser, reviewed appellant’s
medical records including the March 31, 2008 FCE report. He recommended a current medical
report providing the date appellant reached maximum medical improvement and objective
findings related to residuals of her employment injury.
By decision dated May 15, 2008, the Office denied modification of the July 2, 2007
decision. It noted that an occupational therapist was not a “physician” as defined under the
Federal Employees’ Compensation Act and found that there was no probative medical evidence
to establish that appellant sustained any permanent impairment to her left arm.
By letter dated October 21, 2008, appellant requested reconsideration. In a February 3,
2006 form report, Dr. Margaret Napolitano, a Board-certified plastic surgeon, advised that
appellant reached maximum medical improvement on April 3, 2006.3 In a May 16, 2008 letter
Laura Schrader, a nurse practitioner, signed on behalf of Dr. Napolitano. She stated that
Dr. Napolitano agreed with the FCE finding that appellant sustained an 18 percent whole person
impairment.
1

On June 28, 2006 appellant filed a Form CA-2 assigned File No. xxxxxx696 alleging that on February 13, 2006
she became aware of her right carpal tunnel syndrome and realized that her condition was caused by her repetitive
work duties. By letter dated September 27, 2006, the Office accepted her claim for right carpal tunnel syndrome.
2

On May 11, 2007 appellant retired from the employing establishment on medical disability.

3

In her October 21, 2008 reconsideration request, appellant stated that Dr. Napolitano’s February 3, 2006 report
was accompanied by attachments stating that she sustained 18 percent impairment to her thumb, 35 percent
impairment to her index finger, 40 percent impairment to her middle finger, 40 percent impairment to her ring finger
and 39 percent impairment to her little finger, resulting in an 18 percent impairment to her left upper extremity. The
Board notes that this evidence is not contained in the case record.

2

On November 21, 2008 Dr. H.P. Hogshead, an Office medical adviser, reviewed
appellant’s medical records and advised that a description of objective findings related to any
residuals of median nerve compression was required before an impairment evaluation could be
made. He also recommended a second opinion medical examination.
The Office found a conflict in the medical opinion evidence between Dr. Napolitano and
Dr. Hogshead. By letter dated December 16, 2008, it referred appellant, together with the case
record and a statement of accepted facts, to Dr. Mark D. Turner, a Board-certified orthopedic
surgeon, for an impartial medical examination.
In a January 15, 2009 report, Dr. Turner determined that appellant sustained a 30 percent
impairment of the left upper extremity which also represented an 18 percent whole person
impairment based on the A.M.A., Guides. Appellant reached maximum medical improvement
on March 31, 2006. Dr. Turner reviewed a history of her employment-related injury and medical
treatment. He listed essentially normal findings on physical examination of the left upper
extremity, noting mild thenar atrophy, positive Tinel’s, Phalen’s and compression test results and
diminished grip strength and key pinch of the left hand. Dr. Turner listed essentially normal
findings on sensory examination, noting appellant’s complaint of significant pain primarily in the
palmar surface around the scar on her left wrist, especially in the proximal area. X-ray of the left
wrist showed no fracture, dislocation or any undue evidence of osteoporosis. Dr. Turner advised
that appellant was status post left carpal tunnel release with persistent discomfort. He stated that
a postoperative electromyogram and nerve conduction velocity study showed improvement in
the preoperative evidence of compressive median neuropathy at the wrist. Dr. Turner noted that
the findings of the March 31, 2006 FCE were based on loss of range of motion in each of
appellant’s digits and were correct based on the A.M.A., Guides. He stated that she also
sustained impairment secondary to loss of radial deviation of the left wrist, which appeared to be
appropriate. Appellant did not have any disability secondary to any dysesthesias. Dr. Turner
agreed with the use of complex regional pain syndrome (CRPS) to determine her disability. He
recommended further testing to confirm the CRPS diagnosis as the skin on appellant’s left upper
extremity did not show any evidence of edema, decreased temperature or abnormal coloration,
soft tissue atrophy or abnormal nail changes.
On April 30, 2009 Dr. Pujadas reviewed the medical evidence, stating that appellant
reached maximum medical improvement on January 15, 2009. He advised, however, that
Dr. Turner did not properly apply the A.M.A., Guides as he used loss of radial deviation of the
wrist and CRPS to rate 30 percent impairment to the left upper extremity. Dr. Pujadas stated that
CRPS had not been accepted by the Office.
In an April 30, 2009 decision, the Office denied modification of the May 15, 2008
decision. It found that Dr. Turner’s opinion was not entitled to special weight accorded an
impartial medical specialist as he failed to properly apply the A.M.A., Guides and provide
sufficient rationale to establish appellant’s entitlement to a schedule award.

3

LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulations5 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage of loss of use.6 However, neither the Act
nor the regulations specify the manner in which the percentage of impairment shall be
determined. For consistent results and to ensure equal justice for all claimants, the Office
adopted the A.M.A., Guides as a standard for determining the percentage of impairment and the
Board has concurred in such adoption.7
The fifth edition of the A.M.A., Guides, regarding impairment due to carpal tunnel
syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present-1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed [five percent] of the upper extremity may
be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”8
The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.9

4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(19).

7

Supra note 5.

8

A.M.A., Guides at 495 (5th ed. 2001); see T.A., 59 ECAB ___ (Docket No. 07-1836, issued
November 20, 2007).
9

Kimberly M. Held, 56 ECAB 670 (2005).

4

ANALYSIS
The Office accepted appellant’s claim for left carpal tunnel syndrome. Appellant
contends that she is entitled to a schedule award for permanent impairment to her left upper
extremity. The Board finds that the case is not in posture for decision.
The Office determined that there was a conflict in the medical opinion evidence between
Dr. Napolitano, an attending physician, and Dr. Hogshead, an Office medical adviser, as to
whether appellant sustained any permanent impairment of the left upper extremity due to her
accepted carpal tunnel syndrome. It referred appellant to Dr. Turner, selected as the impartial
medical specialist. The Board finds, however, that a conflict did not arise between
Dr. Napolitano and Dr. Hogshead. Dr. Napolitano did not perform the surgical release of 2005
or provide any impairment rating. On May 16, 2008 Ms. Schrader simply advised that
Dr. Napolitano agreed with the whole person impairment rating. In turn Dr. Hogshead simply
noted that there was not sufficient evidence on which to base an impairment rating. For this
reason, Dr. Turner is a second opinion physician and not an impartial specialist.
Dr. Turner’s impairment rating is based on loss of radial nerve deviation. As noted, the
A.M.A., Guides on page 495 states that, following surgical decompression, if there remains
positive clinical findings of median nerve dysfunction, the impairment should be rated according
to sensory and motor deficits.10 Because Dr. Turner relied on radial nerve dysfunction rather
than on medial nerve dysfunction in determining appellant’s impairment due to her employmentrelated carpal tunnel syndrome, he failed to properly the A.M.A., Guides. Further, his
impairment rating is based on a diagnoses of CRPS. This condition has not been accepted by the
Office. Moreover, Dr. Turner indicated that further testing was necessary to confirm the
diagnosis of CRPS, rendering the diagnosis as speculative.11 The Board finds that Dr. Turner’s
report is of diminished probative value. Dr. Turner did not provide a rationalized medical
opinion based on proper application of the A.M.A., Guides regarding the extent of permanent
impairment to appellant’s left upper extremity.
As the Office attempted development of the medical evidence, it has a responsibility to
see that justice is done.12 The case will be remanded to the Office for appropriate development
of the medical evidence. After this and such further development as may be necessary, the
Office shall issue an appropriate final decision on appellant’s claim for a schedule award for her
left arm.
CONCLUSION
The Board finds that the case is not in posture for a decision as to whether appellant
sustained permanent impairment of her left arm.

10

A.M.A., Guides 495.

11

L.R. (E.R.), 58 ECAB 369 (2007); D.D., 57 ECAB 734 (2006); Cecelia M. Corley, 56 ECAB 662 (2005).

12

See Peter C. Belkind, 56 ECAB 580 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: August 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

